Citation Nr: 1701884	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  09-12 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a skinn disability of the feet, to include foot fungus and tinea pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 2001 to August 2004.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board remanded the Veteran's claim for additional development in March 2013, August 2015, and January 2016.  The matter again is before the Board.

The most recent Board remand also included the issue of entitlement to service connection for headaches.  This claim was granted in a May 2016 rating decision, which represented a complete grant of benefits with respect to this issue.  As such, this claim will not be discussed further herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

A chronic skin disability of the feet, to include foot fungus and tinea pedis, was not shown in service and is not otherwise related to the Veteran's active service.


CONCLUSION OF LAW

A skin disability of the feet, to include foot fungus and tinea pedia, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by letters in March 2006 and February 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private records have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded multiple VA examinations.  The most recent VA examination in April 2016 concluded that it was less likely than not that the Veteran had a chronic skin disability that was incurred in or was otherwise related to active service.  This conclusion was based on review of the evidence of record, interview of the Veteran, and physical examination.  The Board, therefore, finds the examination reports, read together, to be thorough, complete, and sufficient upon which to base a decision with respect to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board acknowledges the statement in the April 2016 VA examination report, "In my opinion, for direct [service connection] to be given, a documented complaint with a diagnosis of a qualified medical provider must be present in the [service treatment records], showing that it started during service."  The Board recognizes that such a statement is inaccurate given the Court's holding in cases such as Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); however, the Board finds that the opinion otherwise provided multiple explanations as to the basis for the negative opinion, irrespective of the above misstatement.  As will be discussed in greater detail below, the examiner considered the reports of the Veteran and a fellow service member regarding in-service skin problems of the feet, but discussed how these individuals were not competent to specifically diagnose tinea pedis, as distinct from the numerous other potential skin disabilities manifested by similar physical symptoms, and suggested that the problem could simply have been an infection due to sweating and irritation of the webs of the toes.  Moreover, the Board will discuss below that the representations of the Veteran as to the onset of the skin problems on her feet have been inconsistent and, as such, the lay reports otherwise cannot serve as a basis for establishing in-service onset or continuity therefrom.  For these reasons, the Board finds that a new examination and/or opinion in this case is unnecessary.

Based on the association of VA treatment records, the multiple VA examination / medical opinion reports, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that she has a foot disability caused by perspiring in the boots worn in service, resulting in fungi, itching, and pain.

In April 2001, prior to entry into service the Veteran denied a history of skin disease.  A May 2004 emergency room record indicated that the skin was negative on examination and was otherwise noted to be normal.  Another note from the same date indicated that the skin was intact, warm, and dry.  The service treatment records otherwise are absent for complaints, treatment, or diagnosis of a skin disability.

After service, in September 2006, the Veteran denied redness or itching of the skin.  In January 2008, the Veteran's skin was warm, dry, and well-hydrated, without petechiae or other visible rashes.  A June 2008 VA treatment record included the Veteran's complaints of chronic "foot fungus" since 2004, for which she had tried Lamisil cream and Tinactin spray.  On examination, there were pigment changes to the bottom of both feet and scaling skin.  The assessment was questionable foot fungus.  

A June 2008 statement from the Veteran's mother indicated that her daughter had been healthy prior to entry into service, but that she currently complained about various problems, including pain in her feet.  The letter did not specifically discuss when the foot problems started.

A January 2009 VA examination report noted examination for bilateral foot fungus.  The Veteran reported fungus on her feet and toenails for 5 years.  She had used two topical creams in the past, but the one she currently was using was not working.  She described her feet as scaly with occasional redness and cracking on the bottoms.  They were itchy, but did not bleed.  Two toes on each foot were thickened.  On examination, the feet were dry and scaly, without cracking or bleeding.  There was thickening of the big toe bilaterally, as well as multiple toenails.  The impression was tinea pedis and onychomycosis of the bilateral feet.  The examiner stated that since there was no evidence of treatment for a foot condition in service that he was forced to conclude that the condition could not be related to service without resort to mere speculation.

In her March 2009 substantive appeal, the Veteran stated that she treated herself with over-the-counter medication in service because she did not want to be looked down on by others for seeking treatment.  

A May 2009 statement from a fellow service member indicated that while serving in the service the Veteran developed "Tinea Pedis (a foot fungus).  I witnessed the nature of the disease and also witnessed her attempt to treat this matter as best as she could.  I do confirm the fungus (Tinea Pedis) continued throughout our military career together.  To the best of my knowledge the fu[n]gus is still in an active state."

The Veteran was afforded another VA foot examination in July 2013.  The examiner noted a diagnosis of tinea pedis from 2001.  The Veteran reported that she started getting foot fungus involving her toes as soon as she started wearing heavy boots in boot camp.  She continued to have foot fungus and to be treated for it throughout service.  She still had the bilateral foot fungus and treated it with over-the-counter medication, including Lamisil cream, topical powder, and spray.  Following examination, the examiner concluded that it was less likely than not that the skin disabilities of the bilateral feet were incurred in or caused by service.  The rationale acknowledged the Veteran's contentions of developing foot fungus in service, but the examiner noted the absence of any evidence of treatment for the problems.  

In November 2015, a VA medical opinion was obtained for the skin claim.  The reviewing physician discussed the evidence of record, including the Veteran's contentions of treatment with over-the-counter medication and the May 2009 statement from a fellow service member regarding in-service diagnoses of tinea pedis.  The physician stated, "Unfortunately, neither the [V]eteran nor the lay state[]ment provide detail on how they confirmed it was tinea pedis.  There is not a description of the symptoms, physical and lab findings, treatment, or the results of treatment."  The physician noted that tinea pedis could present in different ways and that the differential of possible symptoms could be broad, citing to a publication listing numerous different types of tinea pedis.  In light of the foregoing, the physician concluded that he was unable to use the lay statements that the Veteran treated herself with over-the-counter medication in service or the statements that the disease occurred in service.  

The Veteran was afforded another VA skin examination in April 2016.  The examiner noted review of the electronic claims file and the medical records and the Veteran's diagnosis of tinea pedis.  At that time, the Veteran reported that she had been diagnosed with tinea pedis during boot camp, but the examiner observed that the service treatment records did not support that assertion, as there were no documented complaints, diagnosis, or treatment for tinea pedis or other foot condition during service or immediately after service.  On current examination, there was a tinea pedis rash between multiple toes on each foot and evidence of onychomycosis involving most of the toenails.  The first evidence of medical treatment for the problems was in June 2008.  Following a complete examination, the examiner concluded that it was less likely as not that the current skin condition of the bilateral feet (tinea pedis) was caused by or related to active service.  That opinion was based on current examination, interview of the Veteran, and review of the service treatment records and other records.  The examiner again noted that the service treatment records showed no complaints, diagnosis, or treatment for tinea pedis in service or immediately after service and was not medically noted until 2008.  The examiner acknowledged the contentions of the Veteran and her fellow service member that the condition started in service and that prior Board remands noted that the foregoing was a lay observable condition that the Veteran and other service member were competent to report.  That said, the examiner questioned whether the Veteran and fellow service member had the training, background, and medical expertise to make a specific diagnosis of tinea pedis and agreed with the prior medical opinions as what the Veteran experienced during service "could have been any other condition aside from tinea.  Furthermore, it could have been just a simple irritation on the webs of the toes with secondary infection due to sweating."

Thus, the Veteran has a diagnosed skin disability during the appellate time period.  The critical question, therefore, is whether such disability was incurred in or is otherwise related to active service.  Based on the evidence of record, the Board concludes that it was not.

In reaching that determination, the Board finds the April 2016 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, her reported medical history, review of the medical evidence of record, and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner acknowledged the representations of the Veteran and fellow service member regarding onset of tinea pedis in service, but concluded that these statements were not definitive because there were so many potential skin disabilities that could have accounted for the Veteran's in-service symptoms.  As one example, the examiner stated that the skin redness of the webs of the feet could have been due to skin irritation that developed an infection due to the combat boots.  As discussed above, the Board finds the foregoing explanation definitive of the in-service etiology of the Veteran's current tinea pedis irrespective of the examiner's incorrect statements regarding in-service treatment and/or diagnoses.  The examiner clearly considered and rejected the multiple lay contentions regarding in-service onset of tinea pedis.  Read in context, the examiner's conclusions are fully explained and consistent with the evidence of record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The sole evidence of record linking any skin problems that occurred during the relevant time period to military service, are the statements of the Veteran and her fellow service member.  The Board acknowledges that the Veteran and fellow service member can attest to factual matters of which they have first-hand knowledge, such as subjective complaints of skin symptoms, and their assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Moreover, in light of the physically observable nature of such disabilities as skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  That said, the Board is unconvinced that these individuals, given their lack of medical experience and training, have the capacity to diagnose a specific skin disability (i.e. tinea pedis), given that there are numerous skin disabilities with symptoms of the type described by the Veteran.  The Board finds the reports of the Veteran and fellow service member particularly problematic given that when the Veteran first sought treatment for her skin she stated that the problems began in 2004.  She continued to report onset of skin symptoms from 2004 through her initial VA examination, in January 2009.  Then in approximately 2013 the Veteran changed her story to assert that she began experiencing skin symptoms immediately after starting to wear boots during boot camp (i.e. 2001) and both she and the fellow service member have reported ongoing problems throughout the entirety of her active service since that time.  To the extent that the Veteran and fellow service member are competent to diagnose a generalized skin disability, the Board does not find that they are competent to link an acute skin disorder of the feet in service to the currently diagnosed tinea pedis.  As such, the Board affords far greater weight to the findings of the medical professionals of record, none of whom have found the Veteran's post-service skin problems to be related to her active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for a skin disability of the feet, to include foot fungus and tinea pedis, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


